Exhibit 10.4

 

Norwest Funding Inc.
3601 Minnesota Drive - Suite 200
Minneapolis, Minnesota 55435

Loan Purchase Agreement

This Agreement made as of May 18, 1998 by and among E-Loan, Inc., a duly
organized and validly existing California Corporation with its principal place
of business at 540 University Avenue, #350, Palo Alto, California 94301 (the
"Seller") and Norwest Funding, Inc. ("Norwest").

1. Recitals

____/____/___

Norwest desires to purchase and Seller desires to sell to Norwest (check and
initial the appropriate box):

______________
Norwest

FHA-insured or VA-guaranteed mortgage loans ("Government Loans") eligible for
inclusion in Government National Mortgage Association ("GNMA") securities backed
by the Government Loans together with the servicing rights to the Government
Loans on the terms and conditions set forth in this Agreement and in the Norwest
Funding Seller Guide (the "Manual")*

______________
Seller

Pipeline Limits: Mandatory ______________ Best Effort: _____________

____/____/___

______________
Norwest

Mortgage loans other than Government Loans ("Conventional Loans") together with
the servicing rights to the Conventional Loans on the terms and conditions set
forth in this Agreement and in the Norwest Funding Seller Guide (the "Manual")

______________
Seller

Pipeline Limits: Mandatory ______________ Best Effort: _____________

2. Consideration

Norwest and Seller, in consideration of the terms, conditions, promises and
agreement set forth in this Agreement and other good and valuable consideration,
the receipt of which Seller is hereby acknowledged, hereby agree to the terms of
this Agreement.

3. The Manual

The Norwest Funding Seller Guide is referred to in this Agreement as the Manual.
Seller and Norwest agree and understand that the Manual applies to Governmental
Agency Conventional Loans. Seller acknowledges that it has received and read the
Manual. All provisions of the Manual are incorporated by reference into this
Agreement and shall be binding upon Seller and Norwest. Any reference in the
Manual to Norwest Mortgage, Inc., shall be construed to mean Norwest. Specific
reference in this Agreement to particular provisions of the Manual and not to
other provisions does not mean that those provisions of the Manual not
specifically cited in the Agreement are not applicable. All terms used herein
shall have the same meaning as the terms have in the Manual, unless the content
clearly requires otherwise. Norwest may amend the Manual from time to time upon
written notice to Seller. In the event of any conflict between the provisions of
this Agreement and the Provisions of the Manual, the provisions of this
Agreement shall control.

4. Commitments

Seller may order Single Loan or Built commitments from Norwest in accordance
with the Manual for any Eligible Mortgage Loans which Seller intends to sell to
Norwest. When the commitment is registered, Norwest will send Seller a written
confirmation of the commitment in the form contained in the Manual ("Commitment
Confirmation").

5. Eligible Mortgage Loans

Eligible Mortgage Loans are loans which satisfy all of the requirements
contained in the Manual and the product profile for the particular Eligible
Mortgage Loan shown on the Commitment.

6. Purchase Price

The Purchase Price for each Eligible Mortgage Loan sold by Seller to Norwest
shall be mutually agreed to by Seller and Norwest in accordance with the Manual.
The Purchase Price will be shown on the Commitment Confirmation relating to the
Eligible Mortgage Loan ("Commitment Confirmation"). Norwest agrees to guarantee
the Purchase Price for the Eligible Mortgage Loan for the time period on the
Commitment Confirmation and Seller agrees to close the Eligible Mortgage Loan
and deliver it to Norwest within the time period..

7. Delivery Requirements

Seller will deliver Eligible Mortgage Loans as provided for in the Manual.

8. Commitment Delivery Deadlines and Funding Dates

Norwest will notify Seller of the applicable commitment delivery deadline and
funding cutoff date for each commitment obligation and Seller agrees to provide
Norwest with sufficient, prudently and properly underwritten Eligible Mortgage
Loans to fulfill the commitment by the commitment delivery deadline as provided
for in the Manual. For each commitment, Seller must deliver prudently and
properly underwritten Eligible Mortgage Loans with aggregate principal balances
within the tolerance set out in the Manual. Substitutes for rejected mortgage
loan will only be accepted as provided for in the Manual.

9. Penalties and Fees

In the event Seller does not comply with the loan delivery procedures contained
in this Agreement and the Manual, Seller shall pay Norwest the applicable late
delivery, late correction or buyout penalties or fees as provided for in the
Manual.

10. Representations

A. Seller hereby makes all representations, warranties and covenants set forth
in the Manual and this Agreement with respect to each Eligible Mortgage Loan
delivered to Norwest pursuant to this Agreement as the date of delivery.

B. Seller represents that it will not select Eligible Mortgage Loans in the
manner materially adverse to Norwest when delivering loans to fulfill a
commitment. Norwest may audit Seller's selection procedures during regular
business hours to assure itself that the selection procedures are not materially
adverse to Norwest. In the event Norwest reasonably demonstrates that materially
adverse satisfaction procedures were used, Seller shall within 30 days
repurchase and/or replace affected loans with Eligible Mortgage Loans selected
in a manner which is not materially adverse to Norwest.

11. Remedies

A. Seller recognizes that Norwest intends to rely on its commitments from Seller
and will without notice to Seller, make binding commitments in reliance thereon.
Seller agrees that actual delivery of the Loans under each commitment is the
essence of the Agreement and is, therefore, mandatory within the delivery period
as set forth in the Manual. Seller acknowledges and agrees that Norwest shall be
entitled to specific performance if Seller fails to perform any of Seller's
commitments since money damages may not adversely compensate Norwest for its
losses and Norwest may be unable to effect cover in order to satisfy its
commitments with third parties. Upon Seller's insolvency, repudiation or failure
to perform its obligations, Norwest may proceed immediately by its own acts,
order or seizure, or such other remedy as may be available at law or equity to
take possession of all documents relating to a loan belonging to Seller which
could qualify for sale to Norwest pursuant to Seller's commitments.

B. Seller shall indemnify and hold Norwest harmless from any claim, loss, cost
or damages, including reasonable attorney fees, resulting from: (1) the
inaccuracy of any of Seller's representations or warranties in this Agreement,
including the representations and warranties set out in the manual, or
(2) Seller's breach of any of its promises or covenants in this Agreement
including, but not limited to, the covenants contained in the Manual.

C. In the event Seller breaches any warranty, representation or covenant
relating to an Eligible Mortgage Loan purchased by Norwest under this Agreement,
Seller shall upon Norwest's demand, repurchase the Eligible Mortgage Loan for
the amount calculated in accordance wit the Manual.

D. The remedies provided for in this Agreement are not exclusive and are in
addition to any other remedies which Norwest may have in law or equity.

12. General Provisions

A. Seller's repudiation, breach or inability to perform any of its commitments
may, at Norwest's Option, be deemed a repudiation, breach or failure to perform
all of its outstanding commitments to Norwest.

B. Norwest's failure to enforce any provision of this Agreement shall not be
deemed a waiver of that or any other provision with respect to that or any other
transaction with Norwest.

C. Seller's rights and obligations hereunder shall not be assignable without
Norwest's prior written consent. Norwest may sell or assign without restriction
its rights under this Agreement or in and to any commitment issued or Eligible
Mortgage Loan purchase pursuant to this Agreement.

D. This Agreement shall be construed and governed by the laws of the State of
Minnesota.

E. Time is of the essence with respect to this Agreement and the commitments
entered into pursuant to this Agreement.

F. Seller affirms that prior to the execution of this Agreement and during the
term of this Agreement it was and is respectively approved as an originator,
seller/servicer by the U.S. Department of Housing and Urban Development (HUD),
and/or either the Federal National Mortgage Association (FNMA), or the Federal
Home Loan Mortgage Corporation (FHLMC) for Government Loans and/or Conventional
Loans, respectively.

G. Prior to Norwest being requested to purchase any loan hereunder, Seller
agrees to provide its most recent audited financial statement, along with a
board resolution or Secretary's certification, with specimen signatures,
authorizing the individual signing this Agreement to enter into contracts on
behalf of the Seller and authorizing the specific individuals who may accept
pricing of individual loans hereunder. In addition, Seller shall, within 90 days
following the end of each fiscal year, deliver to Norwest copies of its Audited
Financial Statement.

H. Seller grants Norwest the right of set-off and Norwest may deduct any fees,
penalties or other sums owed to Norwest by Seller under the terms of this
Agreement from the Purchase Price for Eligible Mortgage Loans being purchased by
Norwest from Seller pursuant to this Agreement.

I. The Seller is not authorized to use the corporate name "Norwest Mortgage,
Inc.", "Norwest Funding, Inc.", "Norwest Bank" or any derivation thereof, or any
of the service marks of Norwest Mortgage or Norwest Funding, in any of the
Seller's promotional or other materials without the prior written consent of
Norwest. As consideration for granting consent, the Seller agrees to indemnify
Norwest, from and hold it harmless against any loss, damages or expense,
including those incurred in defending any action or proceeding, which results
from its use of the corporate name, trade name or service marks.

J. At no time shall Seller represent that it is acting as the agent of Norwest
Mortgage, Inc. or Norwest. Seller is and shall act as an Independent Contractor.

K. All notices to be given under this Agreement shall be mailed first class to
the parties' principal place of business to the attention of a person to be
designated below by Norwest and Seller.

a. Send notices to Seller to the attention of:               ;      Steve
Majerus

b. Send notices to Norwest to the attention of:

L. Norwest may, at its sole discretion, terminate this Agreement with five (5)
days written notice to Seller. Norwest will honor its commitment to purchase
loans for which written confirmation has been given to Seller prior to
termination; provided that all of the terms and conditions contained in the
Agreement have been met.

M. This is the entire agreement between Seller and Norwest and supersedes all
prior discussions and agreements. This Agreement cannot be changed except in
writing signed by Norwest and Seller.

(Seller) E-LOAN, Inc.

 

NORWEST FUNDING, INC.

Signed: /s/ Christian A. Larsen
Its: President
Dated: May 18, 1998

Signed: /s/ James R. Loving
Its: James R. Loving, Senior Vice President
Dated: March 29, 1999

*E-LOAN, Inc. will obtain and provide a copy of the Seller Guide upon request.






--------------------------------------------------------------------------------


